Title: George Richardson to Thomas Jefferson, 22 December 1809
From: Richardson, George
To: Jefferson, Thomas


          
            Most Wortey Sir
             
                     December the 22d 1809 
                     Barrel County Glasgow Post Office Kentuickey
          
          
		  
		  
		  
		  
		   
		  Your letter Came to hand the 6th of this Month and I have Viewed the Contents & Return you a Thousand thanks for your attention to my Farther & my self as we are Living in a strange Cuntrey I am at a Loss to find a way to Communicate to my Brother Richard If not too Troublesome to you I will Be Verrey Thankful if you will Rite me and state to me the way that I Can Communicate to my Brother by Letters as the Winter is just Approching and my not haveing the small Pock I Consider it wood Be Daingerous to go to See without haveing the Kind Pock or small Pocks I feel Disposd to go to him in the spring and if you Condesend to Rite me will be
			 Thankful to you to state to me the 
                  
                  
                  
                  
                  Best way I am A Living in Barren Countey 90 Miles from Nashville 120 From Lexinton & Betwene Cumberland and Big Barren River On Bever Creek Small Vessels Frequintley Come from the Orleins to Nashville I am yet Single I am with Esteem yr Ob Svt
          
            George
            Richardson
        